NUMBER 13-12-00417-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


ORLANDO LUIS CAMPOS                                                      Appellant,
A/K/A "MAGIC",

                                          v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 156th District Court
                          of Bee County, Texas.



                         MEMORANDUM OPINION
              Before Justices Rodriguez and Garza and Vela
                    Memorandum Opinion Per Curiam

       Appellant, Orlando Luis Campos a/k/a “Magic,” attempts to appeal his conviction

for possession of a controlled substance. The trial court has certified that this is a

plea-bargain case, and the defendant has NO right of appeal. See TEX. R. APP. P.

25.2(a)(2).
       On June 28, 2012, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On August 30, 2012, counsel filed a letter brief with this Court.           Counsel’s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED. Any pending motions are dismissed as moot.



                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of September, 2012.




                                              2